Citation Nr: 0901390	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  03-28 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left foot injury, left heel fracture with osteoarthritic 
changes, currently rated 10 percent disabling.

2.  Entitlement to service connection for a chronic lower 
back disorder, to include as secondary to a service-connected 
left foot disability.

3.  Entitlement to service connection for left foot drop, 
left lower extremity paralysis, to include as secondary to a 
service-connected left foot disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1989 and from December 1990 to April 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The appeal was remanded for additional 
development in September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its September 2007 remand, the Board ordered the RO/AMC to 
attempt to obtain the veteran's service medical records from 
all possible sources.  Records were requested from the 
National Personnel Records Center (NPRC) for the veteran's 
1986 to 1989 period of service only.  The records received 
from NPRC contained only two pages of the veteran's 1989 
separation examination.  No additional attempt to obtain 
complete records from NPRC or another source was made.  No 
attempt was made to obtain the veteran's reserve records from 
Camp Shelby.  The Board errs as a matter of law when it fails 
to ensure compliance with its remand orders, and further 
remand is mandated if it does not.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Remand is required so that a more 
thorough attempt to obtain the veteran's service medical 
records can be made.

If the RO/AMC determines that the veteran's service medical 
records are unavailable, the veteran should be so advised.  
He should also be advised as to the alternative forms of 
evidence he can use to support his claim.



Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the veteran's 
service medical records from both 
periods of service from the NPRC or any 
other possible source.  Evidence of 
negative responses to these attempts 
should be associated with the claims 
file.

2.  Attempt to obtain the veteran's 
reserve service medical records from 
Camp Shelby or any other possible 
source.  Evidence of negative responses 
to these attempts should be associated 
with the claims file.

3.  If the veteran's service medical 
records are not obtained, a memorandum 
on steps taken to obtain the records 
and their unavailability should be 
prepared.

4.  If the veteran's service medical 
records are determined to be 
unavailable, additional Veterans Claims 
Assistance Act of 2000 notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
veteran.  In particular, the notice 
should include a list of alternative 
documents that might substitute for 
service medical records, including VA 
military files, statements from service 
medical personnel, "buddy" 
certificates or affidavits, letters 
written during service, and photographs 
taken during service.  The veteran must 
also be advised that he can submit 
photocopies of any service medical 
records which may be in his possession.

5.  Afford the veteran an examination for 
residuals of a left foot injury, left heel 
fracture with osteoarthritic changes, in 
order to determine the current severity of 
this disability.  

The examiner should identify and 
completely describe all current 
symptomatology, including functional loss, 
limitation of movement, and severity of 
pain.  The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  

Ask the examiner to discuss all findings 
in terms of the rating criteria for foot 
injuries 38 C.F.R. § 4.72, Diagnostic Code 
5284 (2008) and 38 C.F.R. §§ 3.39, 4.45 
(2008).  The pertinent rating criteria 
must be provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner is also asked to comment on 
the opinion provided in the September 2002 
VA examination as to whether it is at 
least as likely as not that the chronic 
lower back disorder, and left foot drop, 
left lower extremity paralysis is related 
to the veteran's service-connected left 
foot injury, left heel fracture with 
osteoarthritic changes.  All comments must 
be accompanied by the rationale for the 
medical opinion.  

6.  After completing the above action, 
the claims should be readjudicated.  If 
the claims remain denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

